Ludeling, C. J.
This is a suit on a promissory note made by the-defendant and her husband in solido, and secured by a mortgage on property standing in the name of the wife, but purchased during the existence of the community.
The husband had died when this suit was instituted; the wife alone-was sued, and there was judgment against her personally for the amount of the note and recognizing the mortgage. This note was a. community debt. It was proved that the amount for which judgment was rendered against her had been used in paying the price due on the-purchase of the property aforesaid, and it is therefore contended that the debt inured to her separate benefit. This is not correct.
The property purchased during the marriage was community, and she could not bind herself with her husband by borrowing money to pay for it.
It is therefore ordered and adjudged that the judgment of the lower court be avoided and reversed, and that there be judgment in favor of.' the defendant with costs in both courts.